                                                                                                                                                                                       ISTRIC
                                                                                                                                                                                  TES D      TC
                                                                                                                     1   Seyfarth Shaw LLP                                      TA




                                                                                                                                                                                                               O
                                                                                                                                                                           S




                                                                                                                                                                                                                U
                                                                                                                         Aaron R. Lubeley (SBN 199837)




                                                                                                                                                                          ED




                                                                                                                                                                                                                 RT
                                                                                                                     2   E-mail: alubeley@seyfarth.com                                           TED




                                                                                                                                                                      UNIT
                                                                                                                         Emily Schroeder (SBN 274257)                                   GRAN




                                                                                                                                                                                                                       R NIA
                                                                                                                     3   E-mail: eschroeder@seyfarth.com
                                                                                                                         Christina Pacudan (SBN 301891)




                                                                                                                                                                      NO
                                                                                                                     4   E-mail: cpacudan@seyfarth.com                                                    Hixson
                                                                                                                                                                                                 mas S.




                                                                                                                                                                                                                       FO
                                                                                                                                                                                            ho
                                                                                                                         601 South Figueroa Street, Suite 3300                      Judge T




                                                                                                                                                                       RT




                                                                                                                                                                                                                   LI
                                                                                                                     5   Los Angeles, California 90017-5793                    ER




                                                                                                                                                                          H




                                                                                                                                                                                                               A
                                                                                                                         Telephone:    (213) 270-9600                               N                              C
                                                                                                                                                                                                      F
                                                                                                                     6   Facsimile:    (213) 270-9601                                   D IS T IC T O
                                                                                                                                                                                              R

                                                                                                                     7   Attorneys for Defendant
                                                                                                                         TBWA Worldwide, Inc. dba TBWA/Media Arts Lab               GRANTED. Defendant shall respond to the
                                                                                                                     8                                                              First Amended Complaint no later than
                                                                                                                         PINEDO LAW
                                                                                                                     9   Craig A. Pinedo (SBN 191337)                               March 29, 2019.
                                                                                                                         E-mail: cpinedo@pinedolaw.com                              Dated: 3/13/2019
                                                                                                                    10   275 Battery Street, Suite 200
                                                                                                                         San Francisco, CA 94111-3379
                                                                                                                    11   Telephone:     (415) 693-9155
                                                                                                                         Facsimile:     (415) 524-7564
                                       601 SOUTH FIGUEROA STREET, SUITE 3300
                                                                               LOS ANGELES, CALIFORNIA 90017-5793




                                                                                                                    12
SEYFARTH SHAW LLP
                    ATTORNEYS AT LAW




                                                                                                                         Attorneys for Plaintiff
                                                                                                                    13   REBECCA STAMBANIS

                                                                                                                    14

                                                                                                                    15
                                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                                    16
                                                                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                    17
                                                                                                                                                            SAN FRANCISCO DIVISION
                                                                                                                    18

                                                                                                                    19
                                                                                                                         REBECCA STAMBANIS,                                    Case No. 3:19-CV-00821-TSH
                                                                                                                    20
                                                                                                                                           Plaintiff,                          SECOND STIPULATION TO EXTEND
                                                                                                                    21                                                         DEADLINE FOR DEFENDANT TO
                                                                                                                                v.                                             RESPOND TO FIRST AMENDED
                                                                                                                    22                                                         COMPLAINT
                                                                                                                         TBWA WORLDWIDE, INC., dba TBWA/Media
                                                                                                                    23   Arts Lab; and DOES 1-20,
                                                                                                                                                                               Judge:      Honorable Thomas S. Hixson
                                                                                                                    24                     Defendants.                         Trial Date: None Set

                                                                                                                    25                                                         Date Action Filed: September 10, 2018

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28
                                                                                                                                                                      1
                                                                                                                                                STIPULATION TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO FAC
                                                                                                                                                                                       CASE NO.: 3:19-CV-00821-TSH
                                                                                                                     1          Pursuant to Federal Rules of Civil Procedure 12, and Local Rule 6-1(a), Plaintiff REBECCA

                                                                                                                     2   STAMBANIS (“Plaintiff”) and Defendant TBWA WORLDWIDE, INC. dba TBWA/MEDIA ARTS

                                                                                                                     3   LAB (“Defendant”), by and through their undersigned counsel, hereby stipulate to extend the time

                                                                                                                     4   within which Defendant has to answer or otherwise respond to the First Amended Complaint.

                                                                                                                     5          Plaintiff filed the Complaint in this action on or around September 10, 2018. Plaintiff filed the

                                                                                                                     6   First Amended Complaint on or around December 6, 2018. Defendant was served with the Complaint,

                                                                                                                     7   First Amended Complaint, Summons, and other case-initiating documents on or around January 15,

                                                                                                                     8   2019. Defendant timely filed a Notice of Removal with this Court on February 14, 2019. Thus, the

                                                                                                                     9   deadline for Defendant’s response to the First Amended Complaint is February 21, 2019.

                                                                                                                    10          At Defendant’s request, Plaintiff agreed to an extension of time for Defendant to respond to the

                                                                                                                    11   First Amended Complaint to March 15, 2019. Defendant has requested a further extension of time to
                                       601 SOUTH FIGUEROA STREET, SUITE 3300
                                                                               LOS ANGELES, CALIFORNIA 90017-5793




                                                                                                                    12   respond to the First Amended Complaint, and Plaintiff has agreed to a further extension of time for
SEYFARTH SHAW LLP
                    ATTORNEYS AT LAW




                                                                                                                    13   Defendant to respond to the First Amended Complaint to March 29, 2019.

                                                                                                                    14          The parties also agree that pursuant to Local Rule 6-1(a), this stipulation is respectfully

                                                                                                                    15   submitted to the Court for approval without the necessity of a hearing.

                                                                                                                    16
                                                                                                                         DATED: March 12, 2019                               PINEDO LAW
                                                                                                                    17

                                                                                                                    18
                                                                                                                                                                             By: /s/ Craig A. Pinedo
                                                                                                                    19
                                                                                                                                                                                     Craig A. Pinedo
                                                                                                                    20                                                          Attorneys for Plaintiff REBECCA STAMBANIS

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28
                                                                                                                                                                             2
                                                                                                                                                STIPULATION TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO FAC
                                                                                                                                                                                       CASE NO.: 3:19-CV-00821-TSH
                                                                                                                     1   DATED: March 12, 2019                    Respectfully submitted,

                                                                                                                     2                                            SEYFARTH SHAW LLP

                                                                                                                     3

                                                                                                                     4                                            By:     /s/ Emily Schroeder
                                                                                                                                                                          Aaron R. Lubeley
                                                                                                                     5                                                    Emily Schroeder
                                                                                                                                                                          Christina Pacudan
                                                                                                                     6                                                  Attorneys for Defendant
                                                                                                                                                                        TBWA Worldwide, Inc. dba TBWA/Media Arts
                                                                                                                     7                                                  Lab
                                                                                                                     8

                                                                                                                     9

                                                                                                                    10

                                                                                                                    11
                                       601 SOUTH FIGUEROA STREET, SUITE 3300
                                                                               LOS ANGELES, CALIFORNIA 90017-5793




                                                                                                                    12
SEYFARTH SHAW LLP
                    ATTORNEYS AT LAW




                                                                                                                    13

                                                                                                                    14

                                                                                                                    15

                                                                                                                    16

                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28
                                                                                                                                                                  3
                                                                                                                                            STIPULATION TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO FAC
                                                                                                                                                                                   CASE NO.: 3:19-CV-00821-TSH
                                                                                                                     1                                              FILER ATTESTATION
                                                                                                                     2
                                                                                                                                Pursuant to L.R. 5-1(i)(3) regarding signatures, I, Emily Schroeder, attest that concurrence in the
                                                                                                                     3
                                                                                                                         filing of this document has been obtained from the other signatory, Craig A. Pinedo. I declare under
                                                                                                                     4
                                                                                                                         penalty of perjury that the foregoing is true and correct.
                                                                                                                     5
                                                                                                                                Executed this   12 th   day of March, 2019 at Los Angeles, California.
                                                                                                                     6

                                                                                                                     7   By: /s/ Emily Schroeder
                                                                                                                     8

                                                                                                                     9

                                                                                                                    10

                                                                                                                    11
                                       601 SOUTH FIGUEROA STREET, SUITE 3300
                                                                               LOS ANGELES, CALIFORNIA 90017-5793




                                                                                                                    12
SEYFARTH SHAW LLP
                    ATTORNEYS AT LAW




                                                                                                                    13

                                                                                                                    14

                                                                                                                    15

                                                                                                                    16

                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28
                                                                                                                                                                               4
                                                                                                                                                  STIPULATION TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO FAC
                                                                                                                                                                                         CASE NO.: 3:19-CV-00821-TSH
